Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the restriction in the reply filed on 05/31/2022 is acknowledged.  The traversal is on the ground(s) that the species identified in the restriction would require common areas of search and consideration.  This is not found persuasive because the application contains claims directed to the patentably distinct species.
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-7, 9-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaev et al. (US PG PUB 20190180288), hereinafter "Shaev", in views of Koukoumidis et al. (US PAT 11308169), hereinafter "Koukoumidis".
Regarding Claim 1, Shaev discloses:
A method for orchestrating an automated conversation (i.e. method/system 470 for automatically supporting customer requests) (Fig. 4A, ¶ 0014 - 0015 and ¶ 0061 - 0063), 
the method comprising: 
receiving, by a virtual assistant server, an utterance from an input mechanism (i.e. the method/system may receive, e.g. via API server [i.e. by a virtual assistant server], a message/communication, e.g. text message or speech/speaking [i.e. an utterance], from a customer device [i.e. an input mechanism]) (610 – Fig. 6, ¶ 0014 and ¶ 0072);
evaluating, by the virtual assistant server, the utterance to identify a plurality of intents corresponding to the utterance (i.e. the method/system may process/evaluate the message/communication [i.e. the utterance] to determine a set of possible intents [i.e. a plurality of intents] that may correspond to the message [i.e. the utterance]; For example, a neural network may output a score for each possible intent indicating a match between the communication and the intent, and an intent having a highest score may be selected as the intent of the communication) (¶ 0022, ¶ 0073 and ¶ 0076) and 
calculate common scores using natural language processing techniques for each of the intents (i.e. a neural network [i.e. using natural language processing techniques] may output a score [i.e. common score] for each possible intent [i.e. calculating common scores for each of the intents] indicating a match between the communication and the intent, and an intent having a highest score [i.e. a plurality of scores are calculated for the plurality of intents] may be selected as the intent of the communication) (¶ 0076); 
ranking, by the virtual assistant server, the identified intents based on the calculated common scores (i.e. an intent [i.e. one of the identified intents] having a highest score [i.e. required to rank the intents based on the corresponding calculated scores] may be selected as the intent of the communication) (¶ 0076); 
identifying, by the virtual assistant server, based on the ranking, a first winning intent from the identified intents (i.e. an intent [i.e. a first winning intent from the identified intents] having a highest score [i.e. based on the ranking] may be selected as the intent of the communication) (¶ 0076).
However, Shaev does not explicitly disclose:

prioritizing, by the virtual assistant server, one of the first winning intent or the second winning intent to identify a final winning intent based on context information; and
executing, by the virtual assistant server, the final winning intent.
On the other hand, in the same field of endeavor, Koukoumidis teaches:
identify a plurality of intents corresponding to the utterance (i.e. the method/system may determine a plurality of dialog-intents [i.e. a plurality of intents] corresponding to user query [i.e. the utterance]) (Fig. 7 and Column 30 Line # 62 - 67);
identifying, by the virtual assistant server, based on the ranking, a first winning intent and a second winning intent from the identified intents (i.e. based on re-ranking [i.e. based on the ranking] a set of dialog-intents [i.e. a first winning intent and a second winning intent] from all the dialog-intents [i.e. the identified intents]) (Column 24 Line # 48 - 55); 
prioritizing, by the virtual assistant server, one of the first winning intent or the second winning intent to identify a final winning intent based on context information (i.e. in order to identify a final intent [i.e. a final wining intent], the assistant system 140 may select top n (n is from 1 to a threshold number) [i.e. prioritizing one of the first winning intent or the second winning intent] dialog-intents 410 from the set of dialog-intents based on their re-calculated confidence scores, wherein the re-calculation of the confidence scores is performed by taking into account both the output of the NLU module 220 and the conversational context [i.e. based on context information]) (Column 24 Line # 48 - 61); and
executing, by the virtual assistant server, the final winning intent (i.e. the assistant system may process/execute the task associated with the final intent [i.e. the final wining intent]) (Column 24 Line # 62 – 67 and Column 25 Line # 1 - 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Shaev to include the feature for identifying, by the virtual assistant server, based on the ranking, a first winning intent and a second winning intent from the identified intents; prioritizing, by the virtual assistant server, one of the first winning intent or the second winning intent to identify a final winning intent based on context information; and executing, by the virtual assistant server, the final winning intent as taught by Koukoumidis so that the method/system may take into account both the output of the NLU module 220 and the conversational context in identifying the intents and executing the tasks corresponding to the identified intents (Column 24 Line # 62 – 67 and Column 25 Line # 1 - 10).




Regarding Claim 3, Shaev and Koukoumidis disclose, in particular Koukoumidis teaches:
further comprising executing, by the virtual assistant server, a follow up intent after executing the final winning intent (i.e. a method includes receiving a user query from a client system, determining a plurality of dialog-intents, and executing a plurality of tasks [i.e. executing a follow up intent after the final wining intent] corresponding to the user query corresponding to the plurality of dialog-intents) (Abstract).
The motivation to combine the references is similar to that of claim 1.


Regarding Claim 4, Shaev and Koukoumidis disclose, in particular Koukoumidis teaches:
wherein the ranking the identified intents is further based on corresponding scoring phrases for each of the intents (i.e. The dialog intent resolution 236 may further rank dialog intents based on signals from the NLU module 220 which may include confidence scores for corresponding dialog intents [i.e. based on corresponding scoring phrases for each of the intents], the entity resolution module 240, and dialog history between the user and the assistant system 140) (Column 21 Line # 49 – 52 and Column 24 Line # 18 - 23).
The motivation to combine the references is similar to that of claim 1.



Regarding Claim 5, Shaev and Koukoumidis disclose, in particular Koukoumidis teaches:
wherein the identification of the plurality of intents in the evaluating are performed by at least two of a machine learning driven engine, a semantic rules driven engine, a component relationship driven engine, or a business rules driven engine of the virtual assistant server to drive intent recognition (i.e. At step 224a, the NLU module 220 may process the domain classification/selection result using an intent classifier. The intent classifier [i.e. a semantic rules driven engine] may determine the user's intent associated with the user request; At step 224b, the NLU module may process the domain classification/selection result using a meta-intent classifier [i.e. a machine learning driven engine]. The meta-intent classifier may determine categories that describe the user's intent) (Fig. 3 and Column 19 Line # 17 – 31).
The motivation to combine the references is similar to that of claim 1.

Regarding Claim 6, Shaev and Koukoumidis disclose, in particular Koukoumidis teaches:
further comprising evaluating relationships between components in the utterance to identify the plurality of intents (i.e. a set of valid or expected named slots may be conditioned on the classified intent. As an example and not by way of limitation, for [intent:play_music], a slot may be [slot:song_name]. The semantic information aggregator 230 may further process information from these different sources by determining what information to aggregate, annotating n-grams of the user input, ranking the n-grams [i.e. components in the utterance] with confidence scores [i.e. evaluating relationships between components] based on the aggregated information, formulating the ranked n-grams into features that can be used by the NLU module 220 for understanding [i.e. to identify] the user input [i.e. to identify the plurality of intents]) (Column 12 Line # 31 - 46).
The motivation to combine the references is similar to that of claim 1.


Regarding Claim 7, Shaev discloses:
A device that orchestrates an automated conversation (i.e. one or more servers for automatically supporting customer requests) (Fig. 4A, ¶ 0014 – 0015, ¶ 0043 and ¶ 0061 - 0063), 
the device comprising: 
a processor (i.e. processor 811) (Fig. 8 and ¶ 0101); 
a memory coupled to the processor which is configured to be capable of executing programmed instructions stored in the memory (i.e. memory 810 storing computer executable instructions) (Fig. 8 and ¶ 0101) to: 
receive an utterance from an input mechanism (i.e. the method/system may receive, e.g. via API server [i.e. by a virtual assistant server], a message/communication, e.g. text message or speech/speaking [i.e. an utterance], from a customer device [i.e. an input mechanism]) (610 – Fig. 6, ¶ 0014 and ¶ 0072); 
evaluate the utterance to identify a plurality of intents corresponding to the utterance (i.e. the method/system may process/evaluate the message/communication [i.e. the utterance] to determine a set of possible intents [i.e. a plurality of intents] that may correspond to the message [i.e. the utterance]; For example, a neural network may output a score for each possible intent indicating a match between the communication and the intent, and an intent having a highest score may be selected as the intent of the communication) (¶ 0022, ¶ 0073 and ¶ 0076) and 
calculate common scores using natural language processing techniques for each of the intents (i.e. a neural network [i.e. using natural language processing techniques] may output a score [i.e. common score] for each possible intent [i.e. calculating common scores for each of the intents] indicating a match between the communication and the intent, and an intent having a highest score [i.e. a plurality of scores are calculated for the plurality of intents] may be selected as the intent of the communication) (¶ 0076); 
rank the identified intents based on the calculated common scores (i.e. an intent [i.e. one of the identified intents] having a highest score [i.e. required to rank the intents based on the corresponding calculated scores] may be selected as the intent of the communication) (¶ 0076); and
identifying based on the ranking, a first winning intent from the identified intents (i.e. an intent [i.e. a first winning intent from the identified intents] having a highest score [i.e. based on the ranking] may be selected as the intent of the communication) (¶ 0076).
However, Shaev does not explicitly disclose:

prioritize one of the first winning intent or the second winning intent to identify a final winning intent based on context information; and 
execute the final winning intent.
On the other hand, in the same field of endeavor, Koukoumidis teaches:
identify a plurality of intents corresponding to the utterance (i.e. the method/system may determine a plurality of dialog-intents [i.e. a plurality of intents] corresponding to user query [i.e. the utterance]) (Fig. 7 and Column 30 Line # 62 - 67);
identify based on the ranking, a first winning intent and a second winning intent from the identified intents (i.e. based on re-ranking [i.e. based on the ranking] a set of dialog-intents [i.e. a first winning intent and a second winning intent] from all the dialog-intents [i.e. the identified intents]) (Column 24 Line # 48 - 55); 
prioritize one of the first winning intent or the second winning intent to identify a final winning intent based on context information (i.e. in order to identify a final intent [i.e. a final wining intent], the assistant system 140 may select top n (n is from 1 to a threshold number) [i.e. prioritizing one of the first winning intent or the second winning intent] dialog-intents 410 from the set of dialog-intents based on their re-calculated confidence scores, wherein the re-calculation of the confidence scores is performed by taking into account both the output of the NLU module 220 and the conversational context [i.e. based on context information]) (Column 24 Line # 48 - 61); and 
execute the final winning intent (i.e. the assistant system may process/execute the task associated with the final intent [i.e. the final wining intent]) (Column 24 Line # 62 – 67 and Column 25 Line # 1 - 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Shaev to include the feature for identifying, by the virtual assistant server, based on the ranking, a first winning intent and a second winning intent from the identified intents; prioritizing, by the virtual assistant server, one of the first winning intent or the second winning intent to identify a final winning intent based on context information; and executing, by the virtual assistant server, the final winning intent as taught by Koukoumidis so that the method/system may take into account both the output of the NLU module 220 and the conversational context in identifying the intents and executing the tasks corresponding to the identified intents (Column 24 Line # 62 – 67 and Column 25 Line # 1 - 10).

Regarding Claim 9, Shaev and Koukoumidis disclose, in particular Koukoumidis teaches:
wherein the instructions are further configured execute a follow up intent after executing the final winning intent (i.e. a method includes receiving a user query from a client system, determining a plurality of dialog-intents, and executing a plurality of tasks [i.e. executing a follow up intent after the final wining intent] corresponding to the user query corresponding to the plurality of dialog-intents) (Abstract).
The motivation to combine the references is similar to that of claim 7.

Regarding Claim 10, Shaev and Koukoumidis disclose, in particular Koukoumidis teaches:
wherein the instructions are further configured to rank the identified intents based on corresponding scoring phrases for each of the intents (i.e. The dialog intent resolution 236 may further rank dialog intents based on signals from the NLU module 220 which may include confidence scores for corresponding dialog intents [i.e. based on corresponding scoring phrases for each of the intents], the entity resolution module 240, and dialog history between the user and the assistant system 140) (Column 21 Line # 49 – 52 and Column 24 Line # 18 - 23).
The motivation to combine the references is similar to that of claim 7.

Regarding Claim 11, Shaev and Koukoumidis disclose, in particular Koukoumidis teaches:
wherein the identifying of the plurality of intents in the evaluating are performed by at least two of a machine learning driven engine, a semantic rules driven engine, a component relationship driven engine, or a business rules driven engine of the virtual assistant server to drive intent recognition (i.e. At step 224a, the NLU module 220 may process the domain classification/selection result using an intent classifier. The intent classifier [i.e. a semantic rules driven engine] may determine the user's intent associated with the user request; At step 224b, the NLU module may process the domain classification/selection result using a meta-intent classifier [i.e. a machine learning driven engine]. The meta-intent classifier may determine categories that describe the user's intent) (Fig. 3 and Column 19 Line # 17 – 31).
The motivation to combine the references is similar to that of claim 7.

Regarding Claim 12, Shaev and Koukoumidis disclose, in particular Koukoumidis teaches:
wherein the component relationship driven engine is further configured to evaluate relationships between components in the utterance to drive intent recognition (i.e. a set of valid or expected named slots may be conditioned on the classified intent. As an example and not by way of limitation, for [intent:play_music], a slot may be [slot:song_name]. The semantic information aggregator 230 may further process information from these different sources by determining what information to aggregate, annotating n-grams of the user input, ranking the n-grams [i.e. components in the utterance] with confidence scores [i.e. evaluating relationships between components] based on the aggregated information, formulating the ranked n-grams into features that can be used by the NLU module 220 for understanding [i.e. to identify] the user input [i.e. to identify the plurality of intents]) (Column 12 Line # 31 - 46).
The motivation to combine the references is similar to that of claim 7.


Regarding Claim 13, Shaev discloses:
A non-transitory computer-readable medium having stored thereon instructions for orchestrating an automated conversation which when executed by a processor (i.e. memory 810 storing program instructions executable by processor 911 for automatically supporting customer requests) (Fig. 8, ¶ 0014 – 0015, ¶ 0043 and ¶ 0101), 
causes the processor to perform steps comprising: 
receiving an utterance from an input mechanism (i.e. the method/system may receive, e.g. via API server [i.e. by a virtual assistant server], a message/communication, e.g. text message or speech/speaking [i.e. an utterance], from a customer device [i.e. an input mechanism]) (610 – Fig. 6, ¶ 0014 and ¶ 0072);
evaluating the utterance to identify a plurality of intents corresponding to the utterance (i.e. the method/system may process/evaluate the message/communication [i.e. the utterance] to determine a set of possible intents [i.e. a plurality of intents] that may correspond to the message [i.e. the utterance]; For example, a neural network may output a score for each possible intent indicating a match between the communication and the intent, and an intent having a highest score may be selected as the intent of the communication) (¶ 0022, ¶ 0073 and ¶ 0076) and 
calculate common scores using natural language processing techniques for each of the intents (i.e. a neural network [i.e. using natural language processing techniques] may output a score [i.e. common score] for each possible intent [i.e. calculating common scores for each of the intents] indicating a match between the communication and the intent, and an intent having a highest score [i.e. a plurality of scores are calculated for the plurality of intents] may be selected as the intent of the communication) (¶ 0076); 
ranking the identified intents based on the calculated common scores (i.e. an intent [i.e. one of the identified intents] having a highest score [i.e. required to rank the intents based on the corresponding calculated scores] may be selected as the intent of the communication) (¶ 0076); 
identifying based on the ranking, a first winning intent from the identified intents (i.e. an intent [i.e. a first winning intent from the identified intents] having a highest score [i.e. based on the ranking] may be selected as the intent of the communication) (¶ 0076).
However, Shaev does not explicitly disclose:

prioritizing one of the first winning intent or the second winning intent to identify a final winning intent based on context information; and
executing the final winning intent.
On the other hand, in the same field of endeavor, Koukoumidis teaches:
identify a plurality of intents corresponding to the utterance (i.e. the method/system may determine a plurality of dialog-intents [i.e. a plurality of intents] corresponding to user query [i.e. the utterance]) (Fig. 7 and Column 30 Line # 62 - 67);
identifying based on the ranking, a first winning intent and a second winning intent from the identified intents (i.e. based on re-ranking [i.e. based on the ranking] a set of dialog-intents [i.e. a first winning intent and a second winning intent] from all the dialog-intents [i.e. the identified intents]) (Column 24 Line # 48 - 55); 
prioritizing one of the first winning intent or the second winning intent to identify a final winning intent based on context information (i.e. in order to identify a final intent [i.e. a final wining intent], the assistant system 140 may select top n (n is from 1 to a threshold number) [i.e. prioritizing one of the first winning intent or the second winning intent] dialog-intents 410 from the set of dialog-intents based on their re-calculated confidence scores, wherein the re-calculation of the confidence scores is performed by taking into account both the output of the NLU module 220 and the conversational context [i.e. based on context information]) (Column 24 Line # 48 - 61); and
executing the final winning intent (i.e. the assistant system may process/execute the task associated with the final intent [i.e. the final wining intent]) (Column 24 Line # 62 – 67 and Column 25 Line # 1 - 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the computer readable medium of Shaev to include the feature for identifying, by the virtual assistant server, based on the ranking, a first winning intent and a second winning intent from the identified intents; prioritizing, by the virtual assistant server, one of the first winning intent or the second winning intent to identify a final winning intent based on context information; and executing, by the virtual assistant server, the final winning intent as taught by Koukoumidis so that the method/system may take into account both the output of the NLU module 220 and the conversational context in identifying the intents and executing the tasks corresponding to the identified intents (Column 24 Line # 62 – 67 and Column 25 Line # 1 - 10).

Regarding Claim 15, Shaev and Koukoumidis disclose, in particular Koukoumidis teaches:
wherein the instructions are further configured execute a follow up intent after executing the final winning intent (i.e. a method includes receiving a user query from a client system, determining a plurality of dialog-intents, and executing a plurality of tasks [i.e. executing a follow up intent after the final wining intent] corresponding to the user query corresponding to the plurality of dialog-intents) (Abstract).
The motivation to combine the references is similar to that of claim 13.

Regarding Claim 16, Shaev and Koukoumidis disclose, in particular Koukoumidis teaches:
wherein the instructions are further configured to rank the identified intents based on corresponding scoring phrases for each of the intents (i.e. The dialog intent resolution 236 may further rank dialog intents based on signals from the NLU module 220 which may include confidence scores for corresponding dialog intents [i.e. based on corresponding scoring phrases for each of the intents], the entity resolution module 240, and dialog history between the user and the assistant system 140) (Column 21 Line # 49 – 52 and Column 24 Line # 18 - 23).
The motivation to combine the references is similar to that of claim 13.

Regarding Claim 17, Shaev and Koukoumidis disclose, in particular Koukoumidis teaches:
wherein the identifying of the plurality of intents in the evaluating are performed by at least two of a machine learning driven engine, a semantic rules driven engine, a component relationship driven engine, or a business rules driven engine of the virtual assistant server to drive intent recognition (i.e. At step 224a, the NLU module 220 may process the domain classification/selection result using an intent classifier. The intent classifier [i.e. a semantic rules driven engine] may determine the user's intent associated with the user request; At step 224b, the NLU module may process the domain classification/selection result using a meta-intent classifier [i.e. a machine learning driven engine]. The meta-intent classifier may determine categories that describe the user's intent) (Fig. 3 and Column 19 Line # 17 – 31).
The motivation to combine the references is similar to that of claim 13.




Regarding Claim 18, Shaev and Koukoumidis disclose, in particular Koukoumidis teaches:
wherein the component relationship driven engine is further configured to evaluate relationships between components in the utterance to drive intent recognition (i.e. a set of valid or expected named slots may be conditioned on the classified intent. As an example and not by way of limitation, for [intent:play_music], a slot may be [slot:song_name]. The semantic information aggregator 230 may further process information from these different sources by determining what information to aggregate, annotating n-grams of the user input, ranking the n-grams [i.e. components in the utterance] with confidence scores [i.e. evaluating relationships between components] based on the aggregated information, formulating the ranked n-grams into features that can be used by the NLU module 220 for understanding [i.e. to identify] the user input [i.e. to identify the plurality of intents]) (Column 12 Line # 31 - 46).
The motivation to combine the references is similar to that of claim 13.


Claim(s) 2, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaev in views of Koukoumidis as applied to claims 1, 7 and 13 above, and further in view of Vishnoi et al. (US PG PUB 20200342850), hereinafter "Vishnoi".
Regarding Claim 2, Shaev and Koukoumidis disclose all the features with respect to Claim 1 as described above.
However, the combination of Shaev and Koukoumidis does not explicitly disclose:
wherein the context information comprises data about: presence of an invocation name in the utterance, a set of eligible bots, a current child bot, current dialog context and recently used bots.
On the other hand, in the same field of endeavor, Vishnoi teaches:
wherein the context information comprises data about: presence of an invocation name in the utterance, a set of eligible bots, a current child bot, current dialog context and recently used bots (i.e. context information may include: a word, e.g.  account [i.e. an invocation name] in user’s utterance invoking a particular chatbot; context of the conversation, e.g. request to check balance [i.e. current dialog context]; the bot the user is currently interacting with [i.e. a current child bot]; skill bots [i.e. a set of eligible bots] satisfying a threshold; previously used bots [i.e. recently used bots]) (¶ 0047, ¶ 0088 and ¶ 0203 - 0204).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Shaev and Koukoumidis to include the feature wherein the context information comprises data about: presence of an invocation name in the utterance, a set of eligible bots, a current child bot, current dialog context and recently used bots as taught by Vishnoi so that the method/system may take into account context information in routing of the user utterance/request to appropriate assistant bots (¶ 0047, ¶ 0088 and ¶ 0203 - 0204).



Regarding Claim 8, Shaev and Koukoumidis disclose all the features with respect to Claim 7 as described above.
However, the combination of Shaev and Koukoumidis does not explicitly disclose:
wherein the context information comprises data about: presence of an invocation name in the utterance, a set of eligible bots, a current child bot, current dialog context and recently used bots.
On the other hand, in the same field of endeavor, Vishnoi teaches:
wherein the context information comprises data about: presence of an invocation name in the utterance, a set of eligible bots, a current child bot, current dialog context and recently used bots (i.e. context information may include: a word, e.g.  account [i.e. an invocation name] in user’s utterance invoking a particular chatbot; context of the conversation, e.g. request to check balance [i.e. current dialog context]; the bot the user is currently interacting with [i.e. a current child bot]; skill bots [i.e. a set of eligible bots] satisfying a threshold; previously used bots [i.e. recently used bots]) (¶ 0047, ¶ 0088 and ¶ 0203 - 0204).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Shaev and Koukoumidis to include the feature wherein the context information comprises data about: presence of an invocation name in the utterance, a set of eligible bots, a current child bot, current dialog context and recently used bots as taught by Vishnoi so that the method/system may take into account context information in routing of the user utterance/request to appropriate assistant bots (¶ 0047, ¶ 0088 and ¶ 0203 - 0204).

Regarding Claim 14, Shaev and Koukoumidis disclose all the features with respect to Claim 13 as described above.
However, the combination of Shaev and Koukoumidis does not explicitly disclose:
wherein the context information comprises data about: presence of an invocation name in the utterance, a set of eligible bots, a current child bot, current dialog context and recently used bots.
On the other hand, in the same field of endeavor, Vishnoi teaches:
wherein the context information comprises data about: presence of an invocation name in the utterance, a set of eligible bots, a current child bot, current dialog context and recently used bots (i.e. context information may include: a word, e.g.  account [i.e. an invocation name] in user’s utterance invoking a particular chatbot; context of the conversation, e.g. request to check balance [i.e. current dialog context]; the bot the user is currently interacting with [i.e. a current child bot]; skill bots [i.e. a set of eligible bots] satisfying a threshold; previously used bots [i.e. recently used bots]) (¶ 0047, ¶ 0088 and ¶ 0203 - 0204).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the computer readable medium of Shaev and Koukoumidis to include the feature wherein the context information comprises data about: presence of an invocation name in the utterance, a set of eligible bots, a current child bot, current dialog context and recently used bots as taught by Vishnoi so that the method/system may take into account context information in routing of the user utterance/request to appropriate assistant bots (¶ 0047, ¶ 0088 and ¶ 0203 - 0204).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451